COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


LEE HOTCHKISS, RANDY BOESELT,
CARL MESSER, KEVIN McCAFFREY,
FRED CREIGHTON, RAY CALDWELL,
ROBERT ROOYAKKER, TERRY
HENERSON, AND THAT CLASS OF
PERSONS WHO HAVE BEEN LITTLE
CAESARS FRANCHISEES ANY TIME
FROM DECEMBER 1, 1995 THROUGH
NOVEMBER 9, 1999,

                            Appellants,

v.

LITTLE CAESAR ENTERPRISES, INC., 

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 

 §	

 §

 §

 §



No. 08-10-00314-CV

Appeal from the

166th District Court

of Bexar County, Texas

(TC# 99-CI-16042)


MEMORANDUM  OPINION

	Pending before the Court is Appellants' unopposed motion for voluntary dismissal of this
appeal.  See Tex. R. App. P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs
are assessed against Appellants.  See Tex. R. App. P. 42.1(d).

						GUADALUPE RIVERA, Justice
November 17, 2010

Before Chew, C.J., McClure, and Rivera, JJ.